Citation Nr: 0713842
Decision Date: 05/10/07	Archive Date: 06/27/07

Citation Nr: 0713842	
Decision Date: 05/10/07    Archive Date: 05/25/07

DOCKET NO.  98-20 039	)	DATE MAY 10 2007
	)
	RECONSIDERATION	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Cleveland, 
Ohio


THE ISSUE

Entitlement to service connection for skin rashes 
(specifically seborrheic dermatitis, acne, keloidalis nuchae, 
keratosis pilaris and verruca vulgaris), to include as due to 
an undiagnosed illness.

[The issues of the veteran's entitlement to earlier effective 
dates for service connection for impotence, irritable bowel 
syndrome and fibromyalgia are the subjects of a separate 
decision.]


REPRESENTATION

Veteran represented by:	Barbara J. Cook, Attorney at 
Law


ATTORNEY FOR THE BOARD

S. Bush, Associate Counsel

INTRODUCTION

The veteran served on active duty in the United States Army 
from March 1974 to July 1974, from July 1975 to January 1976, 
and from November 1990 to May 1992.  Persian Gulf service is 
indicated in the record.

Procedural history

This case comes before the Board of Veterans' Appeals (the 
Board) on appeal from an August 1998 rating decision of the 
Department of Veterans Affairs (VA) Regional Office in 
Cleveland, Ohio (the RO), which, in part, denied the 
veteran's claim of entitlement to service connection for skin 
rashes, specifically seborrheic dermatitis, acne, keloidalis 
nuchae, keratosis pilaris and verruca vulgaris.  

In a September 2000 decision, the Board denied the veteran's 
claim.  The veteran duly appealed the Board's decision to the 
United States Court of Appeals for Veterans Claims (the 
Court).  In March 2001, counsel for the Secretary of VA filed 
an unopposed Motion for Remand for readjudication of the 
veteran's claims in light of the then recently enacted 
Veterans Claims Assistance Act of 2000 (VCAA).  
In an order dated in July 2001, pursuant to the Motion for 
Remand, the Court vacated and remanded the claim.

In June 2003, the Board remanded the claims for further 
procedural development.  In February 2005, the RO issued a 
supplemental statement of the case (SSOC) which continued to 
deny the veteran's claim.  The case was returned to the Board 
for further appellate proceedings.

The Board issued a decision in January 2006 which dismissed 
the veteran's claim.  In May 2006, the veteran's attorney 
moved for reconsideration of the Board's January 2006 
dismissal.  A Deputy Vice Chairman of the Board ordered 
reconsideration of the Board's January 2006 decision in 
February 2007.  
See 38 U.S.C.A. § 7103 (West 2002).  The Board's January 2006 
decision has been vacated.  This reconsideration panel will 
accordingly readjudicate the veteran's claim on a de novo 
basis.

Additional issues not addressed in this decision

The veteran has pending claims for entitlement to an 
effective date earlier than September 8, 1997 for the grant 
of service connection for impotence, irritable bowel syndrome 
and fibromyalgia.  Those issues constitute an appeal which is 
separate and distinct from the matter here under 
reconsideration.  Those issues are being addressed in a 
separate decision by a single Veterans Law Judge. 

This appeal is REMANDED to the RO via the VA Appeals 
Management Center (AMC) in Washington, DC.


REMAND

The veteran is seeking entitlement to service connection for 
seborrheic dermatitis, acne, keloidalis nuchae, keratosis 
pilaris and verruca vulgaris.  In essence, he contends that 
these disabilities were the result of various incidents of 
his military service in the Persian Gulf, to include exposure 
to toxic chemicals.  See, e.g., the veteran's October 2, 1998 
notice of disagreement.  

The veteran's service medical records are pertinently 
negative for skin problems.  However, in February 1993, less 
than a year after his separation from military service, the 
veteran began seeking treatment for various dermatological 
conditions.  The record contains current diagnoses of 
seborrheic dermatitis, verruca vulgaris, acne, keloidalis 
nuchae and keratosis pilaris.



Reasons for remand

VCAA notice

As noted in the Introduction, this case was previously 
remanded for compliance with the VCAA in June 2003.  Although 
the veteran was sent letters from the RO dated July 7, 2003 
and September 2, 2003, those letters were deficient.  

First, the VCAA letters did not adequately advise the veteran 
of which part, if any, of the additional evidence was to be 
provided by the veteran and which part, if any, VA would 
attempt to obtain on behalf of the veteran.  See Quartuccio 
v. Principi, 
16 Vet. App. 183 (2002) [a letter from VA to a claimant 
describing evidence potentially helpful to the claimant but 
not mentioning who is responsible for obtaining such evidence 
did not meet the standard erected by the VCAA].  

Additionally, the VCAA letters failed to request that the 
claimant provide any evidence in his possession pertaining to 
the claim.  See 38 U.S.C.A. § 5103 (West 2002); 38 C.F.R. § 
3.159(b)(1) (2006).  Therefore, the RO has not substantially 
complied with the "give us everything you've got" provision 
in 38 C.F.R. 
§ 3.159(b) in that it did not inform the veteran that he 
could submit or identify evidence other than what was 
specifically requested by the RO.    

On May 1, 2003, the United States Court of Appeals for the 
Federal Circuit in Disabled American Veterans v. Secretary of 
Veterans Affairs, 327 F.3d 1339 (Fed. Cir.) held that the 
regulation giving the Board direct authority to cure a 
procedural defect in an appeal by providing the claimant with 
notice under the VCAA, 38 C.F.R. § 19.9(a)(2)(ii), was 
invalid as contrary to the statutory authority, 38 U.S.C.A. § 
5103(b).  If, as here, the record has a procedural defect 
with respect to the notice required under the VCAA, this may 
no longer be cured by the Board.  The Board must remand the 
case to the agency of original jurisdiction because the 
record does not show that the veteran was provided adequate 
notice under the VCAA and the Board is without authority to 
do so.  

Medical opinion

This case presents certain medical questions, such as the 
relationship, if any, between the veteran's claimed in-
service toxic chemical exposure and his current skin 
problems.  See Colvin v. Derwinski, 1 Vet. App. 171, 175 
(1991) [the Board is prohibited from exercising its own 
independent judgment to resolve medical questions].  The 
Board believes that these matters should be addressed by an 
appropriately qualified physician.  See Charles v. Principi, 
16 Vet. App. 370 (2002); see also 38 C.F.R. § 3.159(c)(4) 
(2006) [a medical examination or opinion is necessary if the 
information and evidence of record does not contain 
sufficient competent medical evidence to decide the claim].

Accordingly, this case is REMANDED to the Veterans Benefits 
Administration (VBA) for the following actions:

1.  VBA should send the veteran a 
corrective VCAA notice which complies 
with the notification requirements of 
the VCAA, to include notice of which 
part, if any, of the additional 
evidence was to be provided by the 
veteran and which part, if any, VA 
would attempt to obtain on behalf of 
the veteran; along with a request that 
the veteran provide any evidence in 
his possession pertaining to the 
claim.

2.  VBA should then arrange for a 
physician with appropriate expertise 
to review the veteran's VA claims 
folder.  The reviewing physician 
should provide an opinion, with 
supporting rationale, as to whether it 
is as likely as not that the veteran's 
currently diagnosed skin disorders are 
related to his military service.  The 
reviewer should specifically consider 
whether any current skin problems are 
as likely as not a result of toxic 
chemical exposure or are otherwise 
related to Persian Gulf service as is 
contended by the veteran.  If the 
reviewing physician determines that 
physical examination and/or diagnostic 
testing of the veteran are necessary, 
such should be scheduled.  A report 
should be prepared and associated with 
the veteran's VA claims folder.

3.  After undertaking any additional 
development deemed by it to be 
appropriate, VBA should then 
readjudicate the veteran's claim for 
entitlement to service connection for 
a skin rashes in light of all of the 
evidence of record.  If the benefit 
sought on appeal remains denied, the 
veteran and his attorney should be 
provided a supplemental statement of 
the case and given an appropriate 
opportunity to respond.  Thereafter, 
the case should be returned to the 
Board for further consideration, if 
otherwise in order.

The veteran has the right to submit additional evidence and 
argument on the matter the Board has remanded.  See 
Kutscherousky v. West, 12 Vet. App. 369 (1999).







	(CONTINUED ON NEXT PAGE)





This claim must be afforded expeditious treatment.  The law 
requires that all claims that are remanded by the Board or by 
the Court for additional development or other appropriate 
action must be handled in an expeditious manner.  See 38 
U.S.C.A. 
§§ 5109B, 7112 (West Supp. 2005).


	
			
	MICHELLE L. KANE	MILO H. HAWLEY
	Veterans Law Judge	Veterans Law Judge
	Board of Veterans' Appeals	Board of Veterans' Appeals


_____________________________________
BARRY F. BOHAN
	Veterans Law Judge, Board of Veterans' Appeals

Under 38 U.S.C.A. § 7252 (West 2002), only a decision of the 
Board of Veterans' Appeals is appealable to the United States 
Court of Appeals for Veterans Claims.  This remand is in the 
nature of a preliminary order and does not constitute a 
decision of the Board on the merits of your appeal.  
38 C.F.R. § 20.1100(b) (2006). 

Citation Nr: 0600699	
Decision Date: 01/09/06    Archive Date: 01/19/06

DOCKET NO.  98-20 039	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Cleveland, 
Ohio


THE ISSUES

1.  Entitlement to service connection for peripheral 
neuropathy, to include being claimed as an undiagnosed 
illness.

2.  Entitlement to service connection for skin rashes, to 
include being claimed as an undiagnosed illness.  


REPRESENTATION

Appellant represented by:	Barbara J. Cook, Attorney at 
Law


WITNESS AT HEARING ON APPEAL

Appellant




ATTORNEY FOR THE BOARD

Patrick J. Costello, Counsel


INTRODUCTION

The veteran had active service from November 1990 to May 
1992; he also had other prior active military service.   

This appeal comes before the Board of Veterans' Appeals 
(Board) from rating decisions rendered by the Cleveland, 
Ohio, Regional Office (RO), of the Department of Veterans 
Affairs (VA).  The issues originally on appeal included the 
following:

Entitlement to service connection for 
fibromyalgia, impotence, sleep apnea with 
fatigue, hair loss, irritable bowel 
syndrome, peripheral neuropathy, and skin 
rashes, all claimed as undiagnosed 
illnesses.  

The RO also denied entitlement to service connection for 
diabetes mellitus.  Additionally, other claims were denied by 
a rating decision of December 1995; however, the veteran 
failed to perfect a timely appeal therefrom and thus these 
additional issues have not been put before the Board.  

On the December 1998 substantive appeal, the veteran 
requested a Travel Board hearing.  This hearing request was 
withdrawn by the veteran under oath during an April 1999 
personal hearing at the RO before a hearing officer.  A 
January 2000 report of contact shows that the veteran 
requested a videoconference hearing; this request was 
memorialized in writing that same month.  However, despite 
requesting such a hearing, the veteran failed to appear for 
the hearing that had been scheduled in February 2000.  

By a decision of the Board in September 2000, entitlement to 
service connection for the issues listed above was denied.  
Upon receiving notification of the decision, the veteran 
appealed to the United States Court of Appeals for Veterans 
Claims (hereinafter the Court).  The Secretary filed an 
unopposed motion to vacate the Board's decision and to remand 
the case to the Board for readjudication.  The case came 
again before the Board pursuant to a July 2001 Order of the 
Court wherein the Secretary's motion was granted, and the 
Board's September 2000 decision was vacated.

The Board then bifurcated the veteran's appeal.  The Board 
issued a decision on the merits of the following issues:  
Entitlement to service connection for fibromyalgia, 
impotence, sleep apnea, hair loss, and irritable bowel 
syndrome, all claimed as undiagnosed illnesses.  That 
decision was issued in June 2002.  The Board undertook 
additional development on the issues of entitlement to 
service connection for peripheral neuropathy and skin rashes 
claimed as undiagnosed illnesses pursuant to the authority 
granted by 38 C.F.R. § 19.9 (a) (2) (2002).  

Since the Board undertook the aforementioned development, 
however, the United States Court of Appeals for the Federal 
Circuit invalidated provisions of 38 C.F.R. § 19.9(a)(2), and 
(a)(2)(ii).  See Disabled American Veterans v. Secretary of 
Veterans Affairs, 327 F.3d 1339 (Fed.Cir. 2003).  Those 
provisions allowed the Board to develop evidence and take 
action to correct a missing or defective VCAA duty to notify 
letter as required by 38 U.S.C. § 5103(a) and 38 C.F.R. § 
3.159(b)(1).  The Federal Circuit found that the Board did 
not have the authority to decide claims based on new evidence 
that it developed or obtained without obtaining a waiver from 
the appellant of his or her right to have this new evidence 
initially considered by the RO.  Therefore, in accordance 
with the instructions given by the Federal Circuit Court, the 
claim was remanded to the RO in June 2003.  The case has 
since been returned to the Board for appellate review.




FINDINGS OF FACT

1.  By a rating decision of February 25, 2005, the RO granted 
service connection for diabetes mellitus, effective December 
17, 1996, the day in which the RO received the veteran's 
claim.

2.  Also in that decision, the RO granted service connection 
for peripheral neuropathy and dermatological conditions 
secondary to diabetes mellitus.  

3.  There is no longer a controversy regarding the benefits 
sought as to the issues of entitlement to service connection 
for peripheral neuropathy and dermatological disabilities.  


CONCLUSIONS OF LAW

1.  There is no longer an issue of fact or law before the 
Board pertaining to the claim of entitlement to service 
connection for peripheral neuropathy.  38 U.S.C.A. §§ 511, 
7104, 7105 (West 2002); 38 C.F.R. § 20.101 (2005).

1.  There is no longer an issue of fact or law before the 
Board pertaining to the claim of entitlement to service 
connection for dermatological conditions.  38 U.S.C.A. §§ 
511, 7104, 7105 (West 2002); 38 C.F.R. § 20.101 (2005).


REASONS AND BASES FOR FINDINGS AND CONCLUSIONS

The Secretary shall decide all questions of law and fact 
necessary to a decision by the Secretary under a law that 
affects the provision of benefits by the Secretary to the 
veterans or the dependents or survivors of veterans.  38 
U.S.C.A. § 511(a) (West 2002).  All questions in a matter 
which under section 511(a) of title 38, United States Code, 
are subject to decision by the Secretary shall be subject to 
one review on appeal to the Secretary.  Final decisions on 
such appeals shall be made by the Board.  

Decisions of the Board shall be based on the entire record in 
proceedings and upon consideration of all evidence and 
material of record and applicable provisions of law and 
regulation.  38 U.S.C.A. § 7104(a) (West 2002).  The Board 
may dismiss any appeal which fails to allege error of fact or 
law in the determination being appealed.  38 U.S.C.A. § 7105 
(West 2002).  In addition, a Substantive Appeal may be 
withdrawn in writing at any time before the Board promulgates 
a decision.  38 C.F.R. §§ 20.202, 20.204(b) (2005).  
Withdrawal may be made by the appellant or by his or her 
authorized representative, except that a representative may 
not withdraw a Substantive Appeal filed by the appellant 
personally without the express written consent of the 
appellant.  38 C.F.R. § 20.204(c) (2005).

The veteran had submitted a claim for service connection for 
diabetes mellitus in December 1996.  The veteran had claimed 
that while he had suffered from diabetes mellitus prior to 
being on active duty, his military service aggravated the 
condition.  As such, he contended that service connection 
based upon aggravation should be granted.  After further 
reviewing the veteran's medical records, the RO granted 
service connection via a rating decision of February 2005.  
That decision granted service connection and assigned a 10 
percent disability evaluation effective December 17, 1996.  

In addition to the granting of service connection for 
diabetes mellitus, the RO also granted service connection on 
a secondary basis for peripheral neuropathy and skin 
rashes/dermatological conditions.  Specifically, service 
connection was granted for all peripheral neuropathy of all 
four extremities and for skin rashes (acanthosis nigricans, 
scleroderma of Buschke, and onychomycosis).  Because of said 
action, the issues on appeal have been resolved and have 
rendered moot the administrative claim on appeal to the 
Board.  Therefore, having resolved the veteran's claim in his 
favor, there is no longer a question or controversy 
remaining.  38 C.F.R. § 3.4 (2005).  Nor are any exceptions 
to the mootness doctrine present because the relief sought on 
appeal, the initial award of service connection, has been 
accomplished without the need for action by the Board.  See, 
e.g., Thomas v. Brown, 9 Vet. App. 269, 270 (1996); Hudgins 
v. Brown, 365, 367-68 (1995). 38 U.S.C.A. §§ 511, 7104, 7105 
(West 2002); 38 C.F.R. § 20.101 (2005).

Accordingly, the issues of entitlement to service connection 
for peripheral neuropathy and for disabilities of the skin 
(skin rashes) are dismissed.  


ORDER

1.  Entitlement to service connection for peripheral 
neuropathy, to include being claimed as an undiagnosed 
illness, is dismissed.

2.  Entitlement to service connection for skin rashes, to 
include being claimed as an undiagnosed illness, is 
dismissed.  




____________________________________________
F. JUDGE FLOWERS
Veterans Law Judge, Board of Veterans' Appeals




 Department of Veterans Affairs


